Citation Nr: 0941572	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-12 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1992.  He received the Bronze Star Medal with V 
device, among numerous other decorations.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office that granted service 
connection for PTSD and awarded a 50 percent disability 
rating, effective January 30, 2007.  

FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's PTSD has 
been manifested by no more than occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking, and mood, due to such 
symptoms as:  intermittently illogical speech, near 
continuous panic and depression affecting the ability to 
function independently, appropriately, and effectively; 
anger; impaired impulse control; neglect of personal 
appearance and hygiene; difficulty in establishing and 
maintaining effective relationships; impaired and difficulty 
in adapting to stressful circumstances; total social and 
occupational impairment has not been shown.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating, but no higher, 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The appeal arises from the Veteran's disagreement with the 
initial rating assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's VA and private treatment records, and 
afforded him VA examinations with respect to this claim in 
April 2007 and June 2008.  The Veteran has not indicated that 
he has received any other treatment for PTSD aside from that 
which is of record already.  The Board thus concludes that 
there are no additional treatment records outstanding.  There 
is additionally no objective evidence indicating that there 
has been a material change in the service-connected PTSD 
since the Veteran was last examined.  38 C.F.R. § 3.327(a) 
(2009).   T

The April 2007 and June 2008 reports of VA examination are 
thorough and supported by the outpatient treatment records.  
The examinations in this case are thus adequate bases upon 
which to base a decision.  Lastly, the Veteran was offered 
the opportunity to testify before the Board but he declined 
that offer.  The Board finds these actions have satisfied 
VA's duty to assist and that no additional assistance is 
required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is rated 50 percent disabling under 
DC 9411.  Under DC 9411, a 50 percent rating is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9203.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The criteria for a 70 percent rating for PTSD are met if 
there are deficiencies in most of the areas of work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

VA clinical records dated from December 2004 to July 2009 
have been associated with the claims file.  These records 
show that although the Veteran sought VA treatment for 
various disorders, and he was prescribed medication for PTSD 
by VA, he did not seek formal psychiatric treatment from VA.  
The Veteran did, however, seek private psychiatric treatment 
for PTSD.

The Veteran underwent private psychiatric evaluation in 
February 2007.  The associated report of evaluation shows 
that the Veteran "had never been seen by a psychiatrist" 
and that he had had "no prior evaluation."  

At the time of the February 2007 evaluation, the Veteran 
stated that he had had many psychiatric symptoms that he had 
been experiencing for a long time and with the help of his 
wife he decided to do something about it.  He stated that his 
symptoms had begun after serving in Vietnam, where he 
experienced many traumatic events.  While in Vietnam, he had 
felt hopeless and helpless, and as though he would never 
"make it back."  

He described seeing images and flashbacks of the whole base 
at which he was stationed on fire, since returning from 
Vietnam.  He stated that he did not like to have these images 
and that thinking about them bothered him very much but that 
he was unable to block them out of his mind.  He avoided 
triggers of such images and thoughts such as watching movies 
about Vietnam or talking about Vietnam.  He described himself 
as very jumpy, nervous, and quick to anger.  He stated that 
he could not stand noise, including clicking clocks.  He 
described very poor sleep and insomnia.

His wife provided information that the Veteran had changed a 
lot since coming back from the war.  He was nervous and 
jumpy, and when he walked he looked around him and was very 
hypervigilant of his surrounding.  He checked the door, and 
never sat in a place where his back was to the door.  He had 
very poor sleep and had difficulty falling asleep, staying 
asleep, and he awoke early.  He could not stand bright light 
or loud noise, and some odors.  She stated that little things 
got on his nerves.  She also stated that it seemed as though 
he was hallucinating at times, in that he had said he saw 
Vietcong in the wallpaper in the bathroom and in the 
backyard.  He also experienced flashbacks.  She described him 
as someone who had no feeling and as being detached.  She 
stated that he could sit in his room alone for a week without 
a problem.  He had no social life at all and did not like to 
participate in any activities.  She stated that she had 
worked too hard to keep him together.

With regard to his work history, the Veteran stated that he 
had changed jobs many times since he left the military in 
1992.  He initially went to Washington, D.C., and established 
a career academy for youth.  He stayed there until 1995 and 
then left to establish a drug and alcohol facility in 
Charlotte, North Carolina.  He stayed there until 2000, at 
which time he became unemployed until 2002, when he found a 
defense contractor job.  He worked that job for a little 
while until he found a job at a local college.  Afterward he 
was again employed by a defense contractor until the day of 
the February 2007 evaluation, when he had been laid off.  He 
was currently 66 years old and not looking for employment.

Socially, he reported that he had no friends and did not 
participate in social activities.

Mental status examination revealed an anxious mood and 
affect.  His affect was noted to change as he talked about 
Vietnam.  He denied experiencing auditory or visual 
hallucinations, and denied homicidal or suicidal ideations.  
There was no evidence of any psychosis or delusion at the 
time of the evaluation.  His thought processes were 
determined to be within normal limits.  Cognitively, he was 
alert and oriented.  His remote and recent memory seemed to 
be intact but he did have some difficulty recalling the 
traumatic event during service.  His insight and judgment 
were determined to be very good.  

The evaluating physician determined that the Veteran met the 
DSM-IV criteria for a diagnosis of PTSD.  A GAF of 39 was 
assigned.

Follow up treatment records dated in March 2006 show that the 
Veteran reported nightmares and difficulty sleeping.  He 
additionally stated that he was jumpy and irritable.  His 
mood was noted to be anxious.  It was recommended that he 
continue taking Celexa and Trazodone.  

Lay statements submitted by the Veteran and his wife in April 
2007 reiterate the symptomatology described at the time of 
the February 2007 evaluation.

The Veteran underwent VA psychiatric examination in April 
2007.  At the time of the examination, the Veteran reported 
experiencing difficulty since 1969, with a recent increase in 
the severity of his symptoms.  He stated that his sleep was 
worse and that he was thinking of his experiences more 
frequently, and that he was more hypervigilant.  His wife 
stated that he was up at night and that he experienced 
delusions such as misperceiving the wallpaper as the enemy.  
He looked out over the land at night and was fearful of the 
Vietnamese.  

The Veteran described sleep disturbance manifested by 
difficulty falling asleep and interrupted sleep.  He stated 
that he had nightmares approximately once per week and that 
he experienced intrusive thoughts approximately once per 
week.  He described himself as anxious and easily startled.  
He stated that he avoided large crowds and was hypervigilant.  
He did not watch things on television about combat or the 
military.

Mental status examination revealed an alert, cooperate 
Veteran who was soft-spoken.  He answered questions and 
volunteered information.  There were no loose associations or 
flights of ideas observed.  There were no bizarre movements 
or tics.  His mood was somewhat tense and at times tearful.  
His affect was appropriate to content.  He denied homicidal 
and suicidal ideation or intent.  There was no evidence of 
any impairment of thought processes or communication.  No 
delusions, hallucinations, ideas of reference, or 
suspiciousness were observed.  His memory, both remote and 
recent, appeared adequate.  Insight and judgment were also 
determined to be adequate.

In reviewing PTSD stressors, the Veteran described stressors 
related to combat in Vietnam.  He additionally noted that one 
of his daughters had died 18 months before the examination.  
He described her illness and death as a very disturbing 
experience.

With regard to his history of employment, the Veteran stated 
that he had last been employed the month before the 
examination.  He had been working on a defense contract for 
the past one and one-half years.  He worked until the 
contract ran out, and was not currently looking for work.

With regard to his social activities and activities of daily 
living, the Veteran stated that he dressed himself, fed 
himself, and tended to his own toilet needs.  He lived with 
his wife and did chores around the house.  He stated that he 
had a few friends but none in the area.  The friends were old 
associates from the military.  He stated that he liked to do 
yard work but that he had allergies which made doing yard 
work difficult.  He stated that he attended church.  He 
described his relationship with his living daughter as close.

Based upon the above, the examiner determined that the most 
appropriate diagnosis was PTSD.  The Veteran witnessed and 
experienced traumatic events to include actual or threatened 
death or serious injury to himself and others and he re-
experienced those events through nightmares and intrusive 
thoughts.  He avoided things that reminded him of the events.  
He was less interested in socializing and he felt distant 
from others.  He had sleep disturbance and was anxious and 
easily startled.  These problems interfered with social 
activities and caused distress.  A GAF of 54 was assigned.

Private psychiatric treatment records dated from April 2007 
to May 2008 show complaints of, and treatment for, various 
PTSD symptoms, including hypervigilance, intrusive thoughts, 
flashbacks, sleep disturbance, nightmares, irritability, 
anxiousness, depression, anger, panic attacks, isolation from 
others, and problems with memory and concentration.  He 
continued to be unemployed.

In April 2007, the Veteran filed a claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  In support of this claim, he asserted that he was 
unable to work as a result of his PTSD.  He stated that he 
had last worked in February 2007, and that he had stopped 
working because an excessive amount of time away from his job 
due to an increase in the number of medical appointments.  He 
additionally stated that since he had been laid off, he had 
decided that he should seek treatment for his psychiatric 
condition.

The Veteran underwent a second VA psychiatric examination in 
June 2008.  At the time of the examination, the Veteran 
stated that he had been receiving private psychiatric 
treatment for the past year, and that he had been taking 
medication, which seemed to help his sleep "some."  He 
otherwise reported no significant changes since his last VA 
examination.  His symptoms were largely as they had been 
reported at the time of the April 2007 examination, with the 
addition of panic attacks, which the Veteran reported 
experiencing once or twice per month.  He stated that he may 
get sweaty during a panic attack, that they lasted for a few 
minutes, and that he was able to recover.  He stated that his 
PTSD symptoms fluctuated in severity but had never been in 
remission.

Mental status examination revealed a constricted affect.  The 
Veteran described his mood as not being depressed, but as 
though he sometimes felt like he did not want to do anything 
at all, and that he did not want to be bothered.  His speech 
was unremarkable, spontaneous, clear, and coherent.  His 
thought process and content were unremarkable.  His insight 
and judgment were intact.  There was no evidence of any 
hallucinations or inappropriate behavior.  

The examiner noted obsessive or ritualistic behavior in that 
the Veteran felt he obsessed over doing things "right," and 
therefore was unable to get things done, or catch up.  He 
denied experiencing homicidal or suicidal thoughts.  His 
impulse control was determined to be good.  His memory was 
determined to be mildly impaired, in that he forgot peoples' 
names and phone numbers, and what he was supposed to pick up 
on errands.

With regard to his marital and family relationships, the 
Veteran stated that he was still married to the same woman, 
and that the relationship was doing as well as could be 
expected, but not as well as he would have liked.  He 
attributed some of his marital problems to his sleep 
disturbance and "flashing back to Vietnam."  He noted that 
he had not been intimate with his wife for years.  He also 
stated that the CPAP machine he had been prescribed for sleep 
apnea impaired his sleep.  He described his relationship with 
his surviving daughter as good.  

He denied having any friends aside from distant friends from 
Vietnam.  He stated that his only social activity was 
attending church, which he attended regularly, for the most 
part.  He stated that he wanted to do things, but for some 
reason did not have the energy to do anything.  He stated 
that he often napped during the day due to nighttime sleep 
disturbance.  Mostly he tried to do things around the house.  
He stated that he would like to have more motivation, and to 
be able to complete tasks, and focus on goals and objectives.

It was reported that he had "retired" from employment due 
to physical disabilities.  The Veteran was found to have 
deficiencies in the areas of thinking, family relations, and 
mood; but not judgment or work.  No opinion was provided as 
to whether there were deficiencies in the area of school.

Based upon the above, the examiner determined that the most 
appropriate diagnosis was PTSD.  A GAF of 51 was assigned.  
Significantly, the examiner determined that while the 
Veteran's PTSD was productive of social and occupational 
impairment, it was not productive of total occupational and 
social impairment.

The February 2007 private psychiatric evaluation and the VA 
examinations reflect GAF scores of 39, 54, and 51, 
respectively.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).

Under DSM-IV, a GAF score of 54 generally reflects some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  GAF scores of 
40 to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  A score of 39 
reflects some impairment in reality testing or communication 
(e.g., speech that is at times illogical, obscure, or 
irrelevant) OR impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood.  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).  

While the Veteran has indicated that he is frequently 
irritable, has difficulty getting along with others, and that 
he most often isolates himself, it appears that he does have 
a few significant social contacts, in the sense that he 
reported having a supportive family.  The record overall, 
however, reflects poor social functioning, as the Veteran 
indicated that he has few friends and spends the vast 
majority of his time in isolation.  

While he is currently in a stable and committed relationship, 
he has not been intimate with his wife for years.  He is, 
however, close with his surviving daughter.  He avoids 
situations involving crowds of people, and has no reported 
hobbies.  Finally, his ability to work has been demonstrated 
to be increasingly strained, such that he has not looked for 
work since the defense contract on which he was working ended 
in February 2007.  The most recent examiner found 
deficiencies in most of the areas considered.

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximates a 70 percent 
disability rating for PTSD, since the effective date of 
service connection.  His history demonstrates clear 
occupational and social impairment, with deficiencies in most 
areas.  With respect to whether his disability warrants a 
total 100 percent disability rating, however, the Board finds 
that the preponderance of the evidence is against such a 
finding.  

The Veteran has not been shown to have gross impairment in 
thought processes or communication.  Further, there is no 
evidence that the Veteran has persistent delusions or 
hallucinations.  Additionally, there is no evidence that the 
veteran's PTSD has caused a persistent danger of hurting 
himself, or that he is unable to maintain a minimal level of 
personal hygiene.  He is not disoriented as to time or place, 
and there is no evidence that he suffers from a memory loss 
manifested by an inability to recall the names of close 
relatives, his own occupation, or his own name.  As such, the 
Board finds that an evaluation in excess of 70 percent is not 
warranted.

Consideration has been given to "staged ratings" (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, staged ratings are not 
indicated in the present case, as the Board finds the 
Veteran's PTSD has continuously been 70 percent disabling 
since January 30, 2007, when service connection became 
effective.  All reasonable doubt has been resolved in favor 
of the Veteran in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

As discussed above, the symptoms of the Veteran's PTSD 
consist of deficiencies in most of the areas described in the 
criteria for a 70 percent rating.  There have been no reports 
of symptoms that are outside the rating schedule.  Hence, the 
schedule reasonably describes the Veteran's disability, and 
referral for extraschedular consideration is not warranted.

Lastly, the Board has considered whether referral for a TDIU 
rating is warranted.  TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but prevent him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case, the Veteran has alleged that his PTSD prohibits 
him from working, and the record reflects that he has not 
worked since February 2007, when the defense contract on 
which he was working ended.  The RO denied the Veteran's 
claim for a TDIU rating in a July 2008 rating decision and 
the Veteran has not perfected an appeal of that decision.  

Nevertheless, the Board is required to consider entitlement 
to TDIU as part of the initial rating.  While the Veteran 
alleges that he has been unable to work since February 2007, 
he has not sought employment since February 2007.  
Significantly, while the June 2008 VA examiner determined 
that the Veteran's PTSD was productive of social and 
occupational impairment, the examiner determined that it was 
not productive of total occupational and social impairment.  
The record shows that the Veteran stopped work at a normal 
retirement age, and it has been reported that his retirement 
was related to factors other than PTSD.  No worsening in 
symptoms has been found since the time when he was employed.

Given this determination and the fact that the Veteran's work 
history was relatively stable prior to February 2007, in that 
he had been working on the contract on a full time basis for 
one and one-half years, and in other employment since leaving 
active service, the Board finds no probative evidence that 
the Veteran's PTSD prohibits him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
Accordingly, the Board concludes that a TDIU rating is not 
warranted.


ORDER

An increased initial rating of 70 percent for PTSD is 
granted, effective January 30, 2007.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


